DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1, 3-12 and 16-18, and Species I, tris(halohydrocarbyl)phosphate, in the reply filed on 6/9/2021 is acknowledged.
Claims 13-15 and 19-26 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/9/2021.

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
In chemical patent abstracts for compounds or compositions, the general nature of the compound or composition should be given as well as its use, e.g., “The compounds are of the class of alkyl benzene sulfonyl ureas, useful as oral anti-diabetics.” Exemplification of a species could be illustrative of members of the class. For processes, the type of reaction, reagents and process conditions should be stated, generally illustrated by a single example unless variations are necessary.
the general nature of the compounds in the additive composition are not disclosed in the abstract.  Correction is required.  See MPEP § 608.01(b).

The disclosure is objected to because of the following informalities: Since there is only a single figure, all recitations of “Figure 1” in the drawings and specification must be replaced with “The Figure”.  See 37 C.F.R. 1.84.  
Appropriate correction is required.

	

Claim Objections
Claim 18 is objected to because of the following informalities:  dipentaerythritol is listed twice in the claim.  Appropriate correction is required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-9, 12 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Titzschkau (CA 2,347,260 C).

Regarding claims 4-5:  Titzschkau teaches CuJ (page 12; Examples), also known as CuI.  
	Regarding claims 4 and 6:  Titzschkau teaches cupper acetate (page 12; Examples).
	Regarding claim 7:  For claim 7, the copper(I) salt or copper(II) salt is selected form the options in claim 4.  It is noted that Titzschkau teaches copper acetylacetonate and copper EDTA (page 5).
	Regarding claim 12:  Titzschkau teaches reinforced and unreinforced polyamide 6 and polyamide 6,6 [Examples].


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 10, 11 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Titzschkau (CA 2,347,260 C) as applied to claim 1 above further in view of Mathur et al. (2013/0228728).
Titzschkau teaches using a mixture of organic halogen-containing compounds that is a mixture of halogen-containing aliphatic phosphates and halogen-containing aromatic compounds (Claim 1).  
	Titzschkau fails to teach the claimed polyol.
	However, Mathur et al. teach that pentaerythritol, dipentaerythritol and tripentaerythritol is well known in the art to improve the physical properties of polyamide compositions, such as fluidity, mechanical strength, and heat stability [0108-0110].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add pentaerythritol, dipentaerythritol or tripentaerythritol as taught by Mathur et al. to the composition of Titzschkau to improve the fluidity, mechanical strength, and heat stability of the composition.  All three compound possess the molecular weight of claim 17.  

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN USELDING whose telephone number is (571)270-5463.  The examiner can normally be reached on M-F 8am to 6:30pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

   /JOHN E USELDING/  Primary Examiner, Art Unit 1763